DETAILED ACTION
Affidavit/Declaration
1.	The Affidavit filed 3/4/2021 has been considered. The Affidavit provided examples of how the term “high thermal conductivity” is known in the art. However, since the agreed upon Examiner’s Amendment removes this term from the claims, the argument that the term should not result in an indefiniteness rejection is moot. 
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Howard Rockman on 4/2/2021.
3.	The application has been amended as follows: 
Claim 20, line 16 remove “having a high thermal conductivity”. 
Claim 20, lines 23-25 remove “, the sealed fluid chamber being the sole heat transfer path between the inner liner and the corresponding hollow heat transferring tube”. 
Claim 20, line 33 remove “second”. 
Claim 20, lines 35-36 remove “and a maximum distance being determined by the temperature of the inner liner remaining above a predetermined temperature”.
Claim 21, lines 1-2 replace “said fluid chamber” with --said sealed fluid chamber--. 
Cancel claims 24, 26, and 30-36.
Allowable Subject Matter
4.	Claims 20-23, 25, 27, 29, and 37-40 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate or render obvious the combination set forth in the independent claim 20. Specifically, the prior art does not teach providing a heat exchanger with a subset of tubes which have inner liners. These inner liners creating a sealed fluid chamber on the inside of tubes and extending at least a width of a first pass of a first fluid passing over the outside of the tubes. Ojanpera (U.S. Patent Publication 2012/0073483), considered the closest prior art, teaches providing a subset of tubes with inner liner (see Final Rejection dated 1/7/2021), however fails to teach the inner liner creating a sealed fluid chamber or extending at least the width of the first pass of the outside fluid. The prior fails to make this obvious and thus the claims are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763